Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David M. Kissi appeals the district court’s order dismissing his complaint for failure to comply with Fed.R.Civ.P. 8. We have reviewed the record and find no reversible error. Accordingly, we deny Kis-si’s motion to stay and motion to appoint counsel and affirm for the reasons stated by the district court. Kissi v. Warden, No. 8:09-cv-00465-AW (D.Md. March 5, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.